DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the claims objections and the 35 U.S.C. 112 1st and 2nd Paragraph rejections set forth in the office action dated 3/26/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dow (U.S. Patent No. 3,446,251).
Regarding claims 1 and 5, Dow discloses that it is known to have a material (“one or more strands”, Abstract) that is capable of being used in building or three dimensional applications (Col. 2, lines 4-21) that comprised of a tri-axial weave (Fig. 1) 
Regarding claim 2, Dow discloses the woven members having circular cross sections (Fig. 1, Col. 3, lines 12-15).
Regarding claim 3, Dow discloses that the intersections of the woven members are secured with contact forces (interlocking of courses; Col. 2 lines 40-67).
Regarding claim 4, Dow discloses the intersections of the woven members are secured with friction at least to a degree (interlocking of courses; Col. 2 lines 40-67).  

Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive.  Upon further consideration, Applicant’s amendments to the claims are not sufficient to overcome the prior art rejection.  The new limiations does not set forth .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/           Examiner, Art Unit 3633